Citation Nr: 0330952	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  99-13 549A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for nicotine 
dependence with emphysema and asthma due to cigarette 
smoking in service.

2.  Entitlement to service connection for a cervical spine 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran had active military service from April 1952 to 
March 1956, and from May 1956 to June 1976.  

This matter arises from various rating decisions rendered 
since December 1998 by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Oakland, California, that 
denied the benefits sought on appeal.  The veteran appealed 
the determinations to the Board.  

In October 2000, the veteran testified at a personal hearing 
before a Veterans Law Judge at the RO.  The case was then 
remanded to the RO for further action and adjudication in 
January 2001.  Subsequently, the Veterans Law Judge who 
conducted the October 2000 hearing left the Board, and the 
veteran was provided the opportunity to appear for another 
hearing.  A second personal hearing was conducted before the 
undersigned on May 20, 2003.  A transcript of that 
proceeding is of record.  

At the May 2003 hearing, the veteran indicated that he 
wished to file a claim for service connection for a lung 
disability due to exposure to environmental hazards, 
including Agent Orange.  That issue has not been developed 
or certified for appeal.  See 38 U.S.C.A. § 7105.  Nor is it 
"inextricably intertwined" with the issues now on appeal.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  
Accordingly, it is referred to the RO for appropriate 
development.  

The issue of entitlement to service connection for a 
cervical spine disability will be addressed in the Remand 
portion of this decision.  


FINDINGS OF FACT

On May 20, 2003, prior to the promulgation of a decision in 
the appeal, the veteran informed VA that a withdrawal of the 
appeal of the issue of entitlement to service connection for 
nicotine dependence with emphysema and asthma due to 
cigarette smoking in service was requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In October 1999, the RO issued a rating decision which 
denied the veteran's claim for service connection for 
nicotine dependence with emphysema and asthma due to 
cigarette smoking in service.  He timely perfected an appeal 
to the Board on this issue in May 2001.  However, at a 
personal hearing before the undersigned at the RO in May 
2003, the veteran requested that his appeal on this issue be 
withdrawn.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may also 
be withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204(a) (2003).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, and must be in writing unless it 
is withdrawn on the record at a hearing.  38 C.F.R. 
§ 20.204(b) (2003).  The veteran has properly withdrawn his 
appeal on the issue of entitlement to service connection for 
nicotine dependence with emphysema and asthma due to 
cigarette smoking in service.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal on this issue and it is 
dismissed without prejudice.  
ORDER

The appeal on the issue of entitlement to service connection 
for nicotine dependence with emphysema and asthma due to 
cigarette smoking in service is dismissed.  


REMAND

In the January 2001 remand, the Board directed the RO to 
schedule the veteran for an examination to ascertain the 
etiology of the veteran's current cervical spine disability.  
Specifically, the examiner was to indicate whether the 
veteran's neck disability was due to injuries sustained in 
an automobile accident in 1962; or in the alternative 
whether it was due to the veteran's persistent 
hyperextension of his neck while performing in-flight 
refueling and other duties on the flight line.  However, the 
examiner only considered the automobile accident in service 
as a possible relationship to service.  Therefore, the Board 
has concluded that the matter must be remanded to the RO for 
another opinion.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (where the remand orders of the Board or the Court 
are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance).  

The Board notes that, in a decision promulgated on September 
22, 2003, Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal 
Circuit concluded that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for further development, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:
1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decisions in 
Quartuccio v. Principi, and Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 
and any other applicable legal 
precedent.  

2.  The veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review prior to the 
examination.  All indicated special 
studies should be accomplished and the 
examiner should set forth a complete 
rationale for his opinion.  The examiner 
should comment as to whether it is at 
least as likely as not that the 
veteran's cervical spine disability is 
proximately due to or was aggravated by 
the veteran's active military service, 
including the persistent hyperextension 
of his neck while performing in-flight 
refueling and/or other duties on the 
flight line.  

3.  After the above has been 
accomplished, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case and given an appropriate period of 
time for response.  

Thereafter, the case should be returned to this Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	SUSAN J. JANEC
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



